Citation Nr: 1541890	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to burial benefits in excess of $1,000.00.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from December 1941 to October 1942 and from August 1945 to February 1946 under the United States Armed Forces of the Far East (USAFFE) with the Philippine Commonwealth Army.  He was also a prisoner of war (POW) from May 1942 to October 1942.  The Veteran died in May 2011, and the appellant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

A review of the Veterans Benefits Management System (VBMS) reveals documents translated from Tagalog to English.  A review of the Virtual VA paperless claims processing system contains records either duplicative of the records in the paper claims file or irrelevant to the issue decided herein.   


FINDINGS OF FACT

1.  The Veteran died in May 2011, and the appellant is his daughter.

2.  In a July 2013 rating decision, the RO granted service connection for the cause of the Veteran's death.

3.  In a July 2013 decision, the appellant was awarded the maximum $1,000 at the half-dollar rate in burial benefits based on the Veteran's service-connected death.


CONCLUSION OF LAW

The criteria for payment of additional VA burial benefits in excess of $1,000 are not met.  38 U.S.C.A. §§ 2302, 2307, 5107 (West 2014); 38 C.F.R. §§ 3.40, 3.505, 3.1700, 3.1704 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA's Office of General Counsel has recently held that the notice provisions of the VCAA apply to claims for burial benefits administered by the National Cemetery Administration.  However, VA's Office of General Counsel added that VCAA notice is unnecessary in burial benefit cases where the applicable law and undisputed facts establish that the claimant is ineligible for the claimed benefit.  See VAOPGCPREC 2-2014 (May 19, 2014).

In this regard, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The present burial benefits case, as is further discussed below, is decided as a matter of law.  The appellant was awarded VA burial benefits for service-connected disability in the amount of $1,000.00, but VA law clearly does not permit an award in excess of that amount.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  


II.  Law and Analysis

Burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1700 (2014).  

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold: to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process. 79 Fed. Reg. 32,653 - 32,662 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  In the present case, as the Veteran's claim for burial benefits was pending beginning in January 2013, the amended regulations apply.  

The AOJ has not yet considered the appellant's claim in light of the new regulations; however, the substantive requirements for a service-connected burial allowance remain the same as in the previous version of the regulations.  Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.  There is no prejudice to the appellant in proceeding with the issuance of a final decision with the new regulations.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Under 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1704(b), survivors of a deceased veteran may be entitled to burial allowances at differing rates when certain conditions are met.  Specifically, if a veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).
In the present case, in a July 2013 rating decision, the appellant was granted service connection for the cause of the Veteran's death.  

The law states that, under certain circumstances, Filipino veterans are ineligible to receive VA benefits at the full-dollar amount, which in this case would have been $2,000.  Under 38 C.F.R. § 3.505, if a Filipino veteran is not a US citizen or a lawful permanent resident alien, they are ineligible to receive VA benefits at the full-dollar rate and their benefits will be reduced payment to the rate of $.50 for each dollar authorized under the law. 

38 C.F.R. § 3.40(c) also addresses the reduced rate for Filipino veterans.  Except as provided in 38 C.F.R. § § 3.43 (providing for burial benefits at the full-dollar rate for certain Filipino veterans residing in the United States on the date of death), VA pays burial benefits for Filipino veterans based on service described in 38 C.F.R. § 3.40(c)  or (d) (i.e. service with the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II) at a rate of $0.50 for each dollar authorized under the law.  38 C.F.R. § 3.40.

In this case, the Veteran was service-connected and received disability benefits at the time of his death.  The RO granted service connection for the cause of the Veteran's death, thereby making the appellant eligible for reimbursement of funeral and burial expenses paid on behalf of the Veteran.  However, the Veteran was not a US citizen and did not have resident alien status at the time of this death.  Therefore, his survivor is ineligible to receive VA benefits at the full-dollar amount of $2,000.  As such, the maximum amount of benefit would have been half of that amount, which is $1,000.  As such, the appellant has already been paid the maximum allowable benefit under the law for a Filipino veteran residing in the Philippines.  

The Board does acknowledge the appellant's contention that the amount granted is far below the actual expenses paid for the funeral and burial.  However, the law does not provide for full reimbursement of funeral expenses.  Rather, it provides a maximum amount set by statute.  Further, as the Veteran was residing in the Philippines and was not considered a US citizen and did not have resident alien status in the United States, the appellant was never eligible to receive the full amount of reimbursement of $2,000 as is listed in 38 U.S.C.A. § 2307, due to the regulation regarding Filipino veterans under 38 C.F.R. § 3.505.  See also 38 C.F.R. § 3.40(c)(1).  As such, the appellant has correctly received $1,000 from the RO representing the maximum allowable benefit under the law for burial expenses. 

The only circumstances under which additional burial benefits may be awarded in the case of a service-connected death do not apply to this case.  In this regard, the Veteran was eligible for burial in a national cemetery due to his status as a veteran. 38 C.F.R. § 38.620(a).  If a Veteran is buried in a national cemetery, an allowance may be paid for transportation expenses related to the burial in a national cemetery.  38 C.F.R. § 3.1704(c) (previously at 38 C.F.R. § 3.1600(g).  A plot or interment allowance (of up to $700) for burial in a State veteran's cemetery may also be paid.  38 C.F.R. § 3.1704(c).  However, the undisputed evidence documents that the Veteran was not buried in a national or state veterans cemetery, but rather in a Philippine municipal cemetery. 

Provisions authorizing an allowance (of up to $700) when a veteran who dies while hospitalized in a VA facility do not apply in the case of a service-connected death; and, in any event, the Veteran did not die in a VA facility.  See 38 U.S.C.A. § 38  U.S.C.A. § 2307; 38 C.F.R. § 3.1706 (previously at 38 C.F.R. § 3.1605(a)).

The Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  As there is no legal basis upon which to award VA burial benefits in excess of $1,000.00 in the instant case, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to burial benefits in excess of $1,000.00 is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


